Citation Nr: 1536104	
Decision Date: 08/24/15    Archive Date: 08/31/15

DOCKET NO.  14-42 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for right ear hearing loss. 

2. Entitlement to an initial rating greater than 70 percent for posttraumatic stress disorder (PTSD) and bipolar disorder, to include entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Cynthia H. Holman, Attorney


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel




INTRODUCTION

The Veteran served on active duty from September 1980 to March 1986.  She had an additional period of active duty from March 1986 to January 1987 resulting in a discharge under "other than honorable conditions," and which an August 1987 VA decision determined to be dishonorable for VA benefits purposes. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2013 and July 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The Veteran raised the issue of the character of her active service from March 1986 to January 1987 in an October 2014 written statement submitted in support of her hearing loss claim.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for right ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran's PTSD with bipolar disorder is not manifested by symptoms equivalent in severity, frequency, and duration to gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene), disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.

2. The Veteran's PTSD and bipolar disorder have prevented her from obtaining or maintaining substantially gainful employment since the September 2010 effective date of service connection. 


CONCLUSIONS OF LAW

1. The criteria for an initial rating greater than 70 percent for PTSD and bipolar disorder have not been satisfied at any point during the pendency of this claim.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.130, Diagnostic Codes 9411, 9432 (2015).  

2. The criteria for entitlement to TDIU are satisfied as of the September 2010 effective date of service connection for PTSD and bipolar disorder.  38 U.S.C.A. §§ 1155, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 3.400, 4.3, 4.15, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Procedural Due Process

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a), 3.327 (2015).  

Because the appeal of the initial rating assigned the Veteran's service-connected PTSD and bipolar disorder stems from a granted service connection claim, the issue of whether there was adequate VCAA notice is moot, as the purpose of such notice was fulfilled with the grant of service connection.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Moreover, letters dated in February 2011 and July 2011 provided all notice required under the VCAA, including how VA determines the degree of disability, followed by adequate time for the Veteran to submit information and evidence before adjudication of this claim.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).  

Concerning the duty to assist, the Veteran's service treatment records, service personnel records, VA treatment records, Social Security Administration (SSA) records, and private treatment records identified by her have been associated with the claims file.  See 38 C.F.R. § 3.159(c).  She has not identified any other records or evidence she wished to submit or have VA obtain.  

Adequate VA examinations were performed in April 2013 and June 2015.  The examination reports include consideration of the Veteran's relevant medical history and set forth clinical findings and opinions that enable the Board to make a fully informed decision.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2014).  There is no evidence indicating that there has been a material worsening of the Veteran's psychiatric disorder since the June 2015 VA examination, and thus further examination is not warranted.  See 38 C.F.R. § 3.327(a); see also Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (holding that a new VA examination is not required simply because of the passage of time since an otherwise adequate examination was conducted); accord VAOPGCPREC 11-95 (April 7, 1995).  

In light of the above, the Veteran has had a meaningful opportunity to participate effectively in the processing of this claim, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  

Finally, and in the alternative, the Board notes that because entitlement to TDIU has been granted based solely on the Veteran's psychiatric disorder for the entire length of the claim, the maximum benefits have been granted, and thus any error under the VCAA was harmless.  See, e.g., Bradley v. Peake, 22 Vet. App. 280 (2009) (holding that entitlement to TDIU may serve as the "total" rating for the purposes of special monthly compensation at the (s) rate if the TDIU is predicated upon a single disability).  


II. Analysis

The Board finds that the criteria for schedular rating of 100 percent are not satisfied for the Veteran's PTSD and bipolar disorder, but that a total rating based on individual unemployability is warranted.

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2014).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2014).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2014).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  Id.

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent the evidence shows distinct time periods where the service-connected disability has exhibited signs or symptoms that would warrant different ratings under the rating criteria.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In initial-rating cases, where the appeal stems from a granted claim of service connection with respect to the initial evaluation assigned, VA assesses the level of disability from the effective date of service connection.  See Fenderson, 12 Vet. App. at 125; 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).  

Almost all mental health disorders, including PTSD and bipolar disorder, are evaluated under the General Rating Formula for Mental Disorders (General Rating Formula), which assigns ratings based on particular symptoms and the resulting functional impairment.  See 38 C.F.R. § 4.130, DC's 9411 and 9432.  Under the General Rating Formula, a 30 percent disability rating requires: 

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events).

A 50 percent disability rating requires:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating requires:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting; inability to establish and maintain effective relationships.)

A 100 percent disability rating requires:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Id.  



The symptoms associated with each evaluation under the General Rating Formula do not constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Thus, the evidence considered in determining the appropriate evaluation of a psychiatric disorder is not restricted to the symptoms set forth in the General Rating Formula.  See id.  Rather, VA must consider all symptoms of a claimant's condition that affect his or her occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed. 1994) (DSM-IV).  Id. at 443.  (The DSM-IV has been recently updated with a Fifth Edition (DSM-5), and VA has issued an interim final rule amending certain provisions in the regulations to reflect this update, including the Schedule for Rating Disabilities.  79 Fed. Reg. 45093.  The amendments only apply to applications that are received by VA or are pending before the agency of original jurisdiction on or after August 4, 2014, and do not apply to appeals already certified to the Board or pending before the Board.  Id.)

If the evidence demonstrates that the claimant's psychiatric disorder produces symptoms and resulting occupational and social impairment equivalent to that set forth in the criteria for a given rating in the General Rating Formula, then the appropriate, equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  In this regard, the Board must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126 (2014); Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (noting that the "frequency, severity, and duration" of a veteran's symptoms "play an important role" in determining the disability level).  While VA considers the level of social impairment, it shall not assign an evaluation based solely on social impairment.  38 C.F.R. § 4.126.



In evaluating psychiatric disorders, VA also considers a claimant's Global Assessment Functioning (GAF) scores, which are based on a scale set forth in the DSM-IV reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996); DSM-IV.  According to DSM-IV, a score of 61-70 indicates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  A score of 51-60 indicates "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  A score of 41-50 indicates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A score of 31-40 indicates "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work)."  Id.  A GAF score thus may demonstrate a specific level of impairment.  See Richard, 8 Vet. App. at 267 (observing that a GAF score of 50 indicates serious impairment); accord Bowling v. Principi, 15 Vet. App. 1, 14-15 (2001).

While an examiner's classification of the level of psychiatric impairment as reflected in a GAF score can be probative evidence, such a score is by no means determinative of the rating assigned by VA in evaluating a psychiatric disorder under the rating criteria.  See 38 C.F.R. §§ 4.2, 4.126 (2014); VAOPGCPREC 10-95 (March 31, 1995).  Rather, VA must take into account all of the Veteran's symptoms and resulting functional impairment as shown by the evidence of record in assigning the appropriate rating, and will not rely solely on the examiner's assessment of the level of disability at the time of examination.  See 38 C.F.R. § 4.126.

Turning to the evidence, a September 2012 VA treatment record reflects that the Veteran had been homeless for more than a year, which was attributed to an "abusive relationship."  She reported that most of her jobs had ended due to "relationship issues with others."  On examination, the Veteran's thought processes appeared linear and rational.  There was no indication of "illusions" or hallucinations.  Her memory and concentration were sound and she was alert and oriented to time, place, and person.  Her reported symptoms included quick mood shifts, "snapping easily," which "involved hurting others' feelings with her words but not becoming assaultive," isolating, and racing thoughts.  It was recommended that she be admitted to VA's homeless program.  

An April 2013 VA examination (performed by QTC Medical Services) reflects diagnoses of PTSD and bipolar disorder, and indicates that it was not possible to determine which symptoms were attributable to which diagnosis due to the overlap.  Her symptoms included depressed mood, anxiety, suspiciousness, near-continuous panic attacks affecting the ability to function independently, appropriately and effectively, and difficulty in adapting to stressful circumstances, including work or a work-like setting.  The Veteran also had frequent manic episodes with paranoid ideation, racing mind, and sleeplessness.  The examiner did not check any of the symptoms associated with a 100 percent rating.  With regard to occupational and social functioning, the Veteran had been employed in many jobs since her discharge from active service, but had been unable to maintain steady employment due to irritability and conflicts with others.  She was unemployed at the time of the examination.  The Veteran was single and lived alone, and had been homeless from July 2011 to March 2012.   She had two children but both had been removed from her custody when they were young.  The examiner found that the Veteran had occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, and/or mood.  A GAF score of 45 was assigned. 

In a November 2014 VA examination report, the examiner stated that the Veteran's bipolar disorder and PTSD were not related and that there was no evidence that the Veteran's bipolar disorder was secondary to PTSD.  Nevertheless, as service connection has been established for both disorders, all manifestations of these disorders are factored into the evaluation of the Veteran's psychiatric disability.  On examination, the Veteran was adequately groomed and dressed.  She articulated her thoughts clearly and without difficulty.  Her thought processes were logical and goal-directed, although there was evidence of tangential thinking, flight of ideas, loose associations, or perseveration.  Thought content was unimpaired.  There was no evidence of perceptual disturbances or delusions.  She did not exhibit grossly inappropriate behavior.  Her memory was "good on certain facts, but poor on others."  She sustained adequate attention and concentration during the examination.  With regard to occupational functioning, the Veteran reported that she worked at a restaurant fifteen to twenty hours per week, but left work a lot and had "outbursts."  She stated that prior to that job she had worked for a cleaning service for two months and that her job was terminated due to conflicts with her boss.  Prior to that time she worked at a thrift store as part of a homeless shelter program until she left the shelter.  The examiner found that the Veteran's responses on psychological testing were not reliable.  

In the June 2015 VA examination report, the examiner diagnosed PTSD and bipolar disorder, and stated that the PTSD symptoms could be differentiated from the bipolar disorder symptoms.  The examiner explained that PTSD symptoms included intrusion, avoidance, negative alteration in thoughts and mood, and alterations in arousal or reactivity, while the bipolar disorder symptoms included irritability, decreased need for sleep, talkativeness, racing thoughts, and distractibility.  Because both disorders are service connected, all manifestations are considered in evaluating the Veteran's psychiatric disability.  The Veteran's PTSD symptoms were listed as anxiety and suspiciousness.  The examiner noted that only the Veteran's PTSD symptoms were listed, apparently under the mistaken impression that service connection had not be established for bipolar disorder.  On examination, the Veteran was appropriately groomed and dressed, her speech was unremarkable, and her thought processes were logical and goal-directed.   There was no evidence of hallucinations or delusions.  It was noted that the Veteran was homeless.  With regard to functional impairment, the examiner found that the Veteran had mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  The Board finds that this assessment was again based on the mistaken assumption that service connection had not been established for bipolar disorder, and thus did not consider the effects of the Veteran's bipolar disorder on functioning.  Moreover, as discussed above, the Board must take into account all of the Veteran's symptoms and resulting functional impairment as shown by the evidence of record in assigning the appropriate rating, and will not rely solely on the examiner's assessment of the level of disability at the time of examination.  See 38 C.F.R. § 4.126.  The Board also finds that the adequacy of this examination for decision making purposes is not compromised, as the basic examination findings regarding the Veteran's mental health are sufficient to determine whether the criteria for a 100 percent rating are satisfied.  

The above evidence shows that the Veteran's symptoms have more nearly approximated the criteria for a 70 percent rating under the General Rating Formula, including racing thoughts, frequent manic episodes with paranoid ideation, anxiety, depression, suspiciousness, impairment in memory and concentration, and difficulty or inability to establish and maintain effective relationships.  These symptoms are equivalent in severity, frequency, and duration to speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control, including unprovoked irritability with periods of violence, spatial disorientation, neglect of personal appearance and hygiene, and difficulty in adapting to stressful circumstances, including work or a work-like setting, and an inability to establish and maintain effective relationships, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  See 38 C.F.R. § 4.130, DC's 9411, 9432.  

Her symptoms are also equivalent to symptoms associated with a 50 percent rating, including disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, circumstantial, circumlocutory, or stereotyped speech, difficulty in understanding complex commands, and impairment of short- and long-term memory, such as retention of only highly learned material, and forgetting to complete tasks.  See id.

Moreover, the Veteran's depressed mood, anxiety, and suspiciousness are specifically listed in the criteria associated with a 30 percent rating.  See id.

The fact that the Veteran's symptoms are consistent with, and essentially captured by or equivalent to, the symptoms corresponding to ratings of 70 percent or lower under the General Rating Formula, including in terms of severity, frequency, and duration, weighs against a finding that they are equivalent in severity to the symptoms associated with a 100 percent rating, which necessarily must be more severe.  

Moreover, while the Veteran has been found to have frequent manic episodes with paranoid ideation, the probative evidence of record, including mental health examinations, shows that she does not have gross impairment in thought processes or communication, persistent delusions or hallucinations, or grossly inappropriate behavior.  Her paranoid ideation is not equivalent in severity, frequency, and duration to "persistent delusions or hallucinations."  It may be frequent, but it is not "persistent," and not shown to be so severe as to be considered a delusion or hallucination or a gross impairment in thought process.  Indeed, no abnormalities were observed on examination with regard to the Veteran's thought process and content, which were found to be logical and rational, linear, goal-directed, and unimpaired.  The evidence also shows that she does not pose a persistent danger of hurting herself or others.  She has consistently denied suicidal ideation or suicide attempts or plan, and denied homicidal ideation.  She has also consistently denied physical violence.  She has not exhibited an intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  Every examination has noted her grooming and hygiene to be normal.  Finally, the evidence shows she has been fully oriented, and thus does not have disorientation to time or place, and that her memory loss is not so severe as to amount to being unable to remember names of close relatives, her own occupation, or own name.  See 38 C.F.R. § 4.130, DC's 9411, 9432.  

In sum, for the reasons discussed above, the evidence shows that the Veteran's symptoms more nearly approximate the criteria for a 70 percent rating or lower under the General Rating Formula in terms of severity, frequency, and duration, and that she has none of the symptoms or manifestations associated with a 100 percent rating.  In order to satisfy or more nearly approximate the criteria for a 100 percent rating, it is not sufficient that her symptoms cause total occupational and social impairment.  Rather, the severity, frequency, and duration of the symptoms are a factor independent of the functional impairment they cause in determining the appropriate rating to be assigned under the General Rating Formula.  See Vazques-Claudio, 713 F.3d at 116, 118 (rejecting an interpretation of § 4.130 that would allow "a veteran whose symptoms correspond[ed] exactly to a 30 percent rating" to be granted a 70-percent rating if it were shown that they affected most areas, and instead holding that VA must make "an initial assessment of the symptoms displayed by the veteran, and if they are of the kind enumerated in the regulation, an assessment of whether those symptoms result in occupational and social impairment with deficiencies in most areas") (emphasis added).  In other words, there are two elements that must be met to assign a particular rating under the General Rating Formula: (1) symptoms equivalent in severity, frequency, and duration to the symptoms corresponding to a given rating, and (2) a level of occupational and social impairment corresponding to that rating that results from those symptoms.  Thus, symptomatology cannot satisfy the equivalency requirement solely by means of the occupational and social impairment it causes; rather symptom equivalency is an element that must be independently satisfied.  See id.

With regard to staged ratings, although there have been some fluctuations in severity of the Veteran's symptoms over the course of this appeal, the preponderance of the evidence shows that they have not met or approximated the criteria for a rating greater than 70 percent under the General Rating Formula at any point during the pendency of this claim, for the reasons explained above.  See 38 C.F.R. § 4.126; Vazquez-Claudio, 713 F.3d at 117.  Thus, staged ratings are not warranted for the time period under review.  See Hart, 21 Vet. App. at 509-10; Fenderson, 12 Vet. App. at 126. 

Referral of the Veteran's psychiatric disorder for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  A comparison of her symptoms and resulting functional impairment with the schedular criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  In this regard, the Veteran's symptoms of depression, anxiety, panic attacks, sleep impairment, disturbances in motivation and mood, memory impairment, irritability, suspiciousness, manic episodes with paranoid ideation, speech impairment, and concentration impairment, as well as their effects on occupational and social functioning and general level of severity, as described above, are contemplated by the General Rating Formula, which takes into account these and similar symptoms and the degree of occupational and social impairment they cause.  See 38 C.F.R. § 4.130, DC 9434.  Although a given symptom may not be specifically mentioned in the General Rating Formula, the symptoms set forth therein are not meant to constitute an exhaustive list but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan, 16 Vet. App. at 442.  Thus, the fact that a given symptom is not mentioned in the rating criteria is not in itself a basis for extraschedular referral.  There is no indication that the symptoms and clinical findings are otherwise exceptional or unusual for the Veteran's psychiatric disorder in relation to the schedular criteria.  Thus, because her psychiatric disability does not satisfy the first step of the inquiry, referral for extraschedular consideration is not warranted. 

In the alternative, as entitlement to TDIU has been granted, extraschedular referral under § 3.321(b) is moot, including based on the combined effects of multiple service connected disabilities, as the purpose of this provision has been fulfilled.  See Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014) (observing that "§ 3.321(b)(1) performs a gap-filling function" that "accounts for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented").  


Accordingly, Board will not refer the case for extraschedular consideration.  See 38 C.F.R. § 3.321(b); Thun, 22 Vet. App. at 114. 

In sum, the preponderance of the evidence is against assignment of a 100 percent rating for the Veteran's PTSD and bipolar disorder.  Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to an initial rating greater than 70 percent under the General Rating Formula is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board finds that entitlement to TDIU based on the Veteran's PTSD and bipolar disorder is established as of the September 2010 effective date of service connection for this disability.  In this regard, the issue of TDIU is not a stand-alone claim, but is part and parcel of the appeal of the initial evaluation of the Veteran's psychiatric disability.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  

Total disability ratings for compensation may be assigned, where the schedular rating is less than 100 percent, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of one or more service-connected disabilities without regard to advancing age or nonservice-connected disability.  See 38 C.F.R. §§ 3.340, 3.341(a), 4.16(a); Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993) (holding that the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability); see also 38 C.F.R. § 4.19 (unemployability associated with advancing age or intercurrent disability may not be used as a basis for a total disability rating).  The claimant's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be considered.  38 C.F.R. § 4.16(b).  VA regulation places responsibility for the ultimate determination of unemployability on the Board or rating agency, and not a medical examiner.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (citing 38 C.F.R. § 4.16(a)).  

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 4.15.  While the rating is based primarily upon the average impairment in earning capacity, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability, and to the effect of combinations of disability.  Id. 

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  38 C.F.R. § 4.16(a); Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment shall generally be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a).  Marginal employment may also be established, on a facts found basis, when earned annual income exceeds the poverty threshold, including but not limited to employment in a protected environment such as a family business or sheltered workshop.  Id.  Consideration must be given in all claims to the nature of the employment and the reason for termination.  Id. 

Certain percentage requirements must be satisfied in order to qualify for schedular consideration of entitlement to TDIU.  Specifically, if unemployability is the result of only one service-connected disability, this disability must be ratable at 60 percent or more.  See 38 C.F.R. § 4.16(a).  If it is the result of two or more service-connected disabilities, at least one must be ratable at 40 percent or more, with the others sufficient to bring the combined rating to 70 percent or more.  Id.  Disabilities of one or both upper extremities, or one or both lower extremities, including the bilateral factor, disabilities resulting from a common etiology or a single accident, and disabilities affecting a single body system such as orthopedic disabilities, will be considered as one disability for TDIU purposes.  Id.  

The Veteran's PTSD with bipolar disorder meets the percentage requirements for schedular TDIU based on one disability, as it is rated as at least 70 percent disabling since the September 2010 effective date of service connection.  See id.  

The evidence discussed above shows that the Veteran has not been able to obtain or maintain substantially gainful employment as a result of her service-connected psychiatric disability.  Although she has worked part-time sporadically during the pendency of this claim, such work was only protected (as in the case of the thrift store employment) or "try-out" given its short duration, and in any event was always marginal, as indicated by the Veteran's Social Security earnings reports for 2010, 2011, and 2012, all of which show earnings below the poverty threshold.  See U.S. Census Bureau Poverty Thresholds, available at http://www.census.gov/hhes/www/poverty/data/threshld/; see also 38 C.F.R. § 4.16(a).  The evidence shows that her most recent job, for example, was terminated due to excessive absences, as shown by a May 2015 VA employment information form (VA Form 21-4192) filled out by the Veteran's former employer.  This employer stated in a November 2014 letter that the Veteran did not report to scheduled shifts due to PTSD symptoms or had to leave her job post due to an inability to focus on the tasks at hand.  

Thus, the Veteran has had not had substantially gainful employment during the pendency of this claim, and the balance of the evidence shows that her psychiatric disability alone has prevented her from obtaining or maintaining substantially gainful employment.  See 38 C.F.R. § 4.16(a);

An August 2011 SSA psychiatric assessment, which was performed in connection with the Veteran's application for SSA disability benefits, further supports a finding of unemployability.  The examiner found that the Veteran had "extreme" difficulties with regard to maintaining concentration, persistence, or pace and four or more episodes of decompensation, each of extended duration.  These are the most severe categories available in the SSA evaluation form for evaluating functional limitation.  The Veteran also had "marked" limitation with regard to restriction of activities of daily living and difficulties maintaining social functioning, the next level of severity.  A different section of this report concludes that the Veteran was "moderately-severely limited" or severely limited in many areas of functioning.  A September 2011 SSA decision found the Veteran to be disabled due to physical and mental health conditions since October 2009.  The SSA findings constitute probative evidence of unemployability due to the Veteran's psychiatric disability. 

Accordingly, resolving reasonable doubt in favor of the claim, entitlement to TDIU is established as of the September 2010 effective date of service connection for PTSD and bipolar disorder.  See 38 C.F.R. §§ 3.340, 3.341(a), 4.16(a); 38 C.F.R. § 3.102.  


ORDER

Entitlement to an initial rating greater than 70 percent for posttraumatic stress disorder (PTSD) with bipolar disorder is denied. 

Entitlement to a total disability rating based on individual unemployability (TDIU) is granted as of the September 2010 date service connection for PTSD and bipolar disorder, subject to the law governing payment of monetary benefits. 


REMAND

The service connection claim for right ear hearing loss must be remanded for further development to ensure that it is afforded every due consideration, and to aid the Board in making an informed decision. 

A new VA medical opinion must be obtained, as the May 2013 VA examiner's inability to render an opinion without resort to speculation is not supported by an adequate explanation.  The examiner stated that the only hearing examination in the Veteran's service treatment records was her enlistment examination dated January 1980, and that without a subsequent hearing examination during service it was "impossible to determine whether or not the Veteran incurred her right ear hearing loss while in the military."  An opinion is not necessarily inadequate merely because the examiner states that he or she cannot reach a conclusion without resort to speculation.  See Jones v. Shinseki, 23 Vet. App. 382, 391 (2010).  However, there must still be an adequate explanation as to why missing information precludes a non-speculative opinion.  The examiner did not explain why the absence of further audiological testing results during service rendered it impossible to determine whether hearing loss was incurred in service, or whether hearing loss that manifests some time after service may nevertheless be related to in-service noise exposure.  On remand, such an explanation must be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Because the adjudication of the character of service with regard to the Veteran's March 1986 to January 1987 period of active service, which was raised in an October 2014 statement, may potentially have an impact on the outcome of the hearing loss claim, the AOJ should adjudicate this issue first.  See Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009) (en banc); Harris v. Derwinski, 1 Vet. App 180, 183 (1991) (two issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on the resolution of the second issue).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Adjudicate the issue of the character of service of the Veteran's March 1986 to January 1987 period of active service.  She should be notified of the decision and of her appellate rights.   

2. Return the case to the May 2013 VA examiner for a supplemental opinion regarding the Veteran's right ear hearing loss.  If an opinion cannot be obtained within a reasonable time frame from that examiner, or the examiner is not available, the opinion may be provided by a different audiologist.  

The audiologist must provide an opinion as to whether the Veteran's right ear hearing loss is related to disease or injury incurred in active service, including whether a delayed onset of hearing loss may be related to in-service noise exposure.  The opinion must be supported by a complete explanation.

If the absence of audiometric testing results during service precludes a non-speculative opinion, as stated by the May 2013 VA examiner, the VA examiner must be specifically explained why such results are necessary to render an informed opinion.  

3. Finally, after completing any other development that may be indicated, readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and her representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These issues must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


